DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/09/2021 has been entered.

Previous Rejections
Applicant’s arguments, filed 07/09/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

 Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-5, 8 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al (US 2006/0257492 A1).
Wen disclosed an injectable composition [0007-0009] for the regeneration of hard tissues [abstract] (e.g., bone regeneration taught at [0004]), comprising a cross-linked hydrogel [0008, 0055-0059] fabricated as three-dimensional shaped pieces [0052]. Incorporated therein said composition were calcium phosphate particles [abstract, claims] sized about 1-10 micrometers [0045]. The composition was delivered to a target region, in a subject, as a suspension or fluid, combined with water or other physiologically relevant fluid, to produce an injectable suspension [0054]. 
Wen did not appear to explicitly disclose the size of the hydrogel. However, the composition was formulated as in injectable, where Wen disclosed [0025] that sizes (e.g., of biomimetic apatite particles) suitable for injection are less than about 100 micrometers.
Furthermore, as per Wen [0062-0064], one skilled in the art will appreciate that the volume or dimensions of the hydrogel can be selected as desired (e.g., as desired by the implantation region or environment). As such, the hydrogel can be mixed with an amount of water or physiologically compatible buffer, wherein the said amounts of water/buffer can be selected as desired (e.g., to form an injectable with a desired consistency).
The instant claim 1 recites cross-linked hydrogel chunks having a mean diameter of less than 1000 µm; mineral particles having a mean diameter of less than 10 µm; an amount of mineral particles at less than 20 % by weight of the first phase.
The instant claim 2 recites mineral particles having a mean diameter of less than 5 µm. 

The instant claim 20 recites a volume ratio of the first phase to the second phase in a range of 3:1 to 19:1.
The instant claim 23 recites mineral particles having a mean diameter of from 50 nm to 5 µm.
Wen disclosed injectable hydrogel pieces sized for injection, where suitable injection sizes were taught at less than 100 micrometers. Wen further disclosed calcium phosphate particles sized about 1-10 micrometers. Amounts of ingredients were determined by the skilled artisan, as desired for an optimal composition.
The prior art disclosed compositions containing cross-linked hydrogel pieces having mineral particles incorporated therein [abstract, claims ¶s 0055-0059]. Together these would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since 
Further regarding claims 2 and claims 3-4 and 22, the said claims are rendered prima facie obvious because Wen disclosed a suspension [claim 1, ¶0054] of calcium phosphate particles (e.g., monocalcium phosphate monohydrate taught at [claim 3]), sized about 1-10 micrometers, as discussed. The particles comprised a therapeutic agent (e.g., bisphosphonate at ¶0034]) incorporated on or within the particles [claim 1].
Claim 8 is rendered prima facie obvious because Wen disclosed polysaccharides [0055] and chitosan [0061].
Claim 21 is rendered prima facie obvious because Wen did not disclose a hyaluronidase inhibitor as a required ingredient.

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al (US 2006/0257492 A1), in view of Fujishiro et al (J Chem Tech Biotechnol, 1993, 57, 349-353).
The 35 U.S.C. 103 rejection over Wen was previously discussed.

However, Wen was silent needle shaped particles, as recited in claim 12.
Nonetheless, Fujishiro taught that needle-like hydroxyapatite particles are desirable in implantable devices, because needle-like particles improve the fracture strength and fracture toughness of the said devices [page 349, 1st paragraph].
Since Wen taught implantable devices comprising hydroxyapatite, it would have been prima facie obvious to one of ordinary skill in the art to include, within Wen, needle-like hydroxyapatite, as taught by Fujishiro. An ordinarily skilled artisan would have been so motivated, because needle-like particles improve the fracture strength and fracture toughness of implants, as taught by Fujishiro [Fujishiro; page 349, 1st paragraph].

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612